387 F.2d 90
Robert C. WALKER, Appellant,v.UNITED STATES of America, Appellee.
No. 24730.
United States Court of Appeals Fifth Circuit.
Dec. 14, 1967.

Robert C. Walker, pro se.
Theodore E. Smith, Asst. U.S. Atty., Atlanta, Ga., for appellee.
Before COLEMAN and SIMPSON, Circuit Judges, and DAWKINS, District judge.
PER CURIAM:


1
By habeas corpus, this appellant challenged the duration of his sentence.  The District Court denied relief.  Before the case could be calendared and heard here the sentence expired.  The case, therefore, is moot.


2
Appeal dismissed.